                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    WILLIAM MATTHEWS, individually and               CIVIL ACTION
    on behalf of all other similarly situated
                                                     NO. 18-561
           v.

    BIOTELEMETRY, INC. d/b/a
    CARDIONET

                MEMORANDUM RE: FINAL APPROVAL OF SETTLEMENT

Baylson, J.                                                                            July 24, 2019

          This case was filed on behalf of a class of certain employees of Defendant, asserting that

Defendant violated the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.; the Pennsylvania

Minimum Wage Act, 43 P.S. § 333.104; and the Pennsylvania Wage Payment and Collection

Law, 43 P.S. § 260.1, et seq., by failing to pay them minimum wage and overtime compensation.

          After a brief period of discovery, the parties entered into a class settlement. The Court

granted preliminary approval of the settlement and authorized the sending of notice to class

members (ECF 23). On April 15, 2019, Plaintiffs’ Class Representative, William Matthews,

filed a Motion for Approval of the Joint Stipulation of Settlement and Release (“Agreement”) as

well as a Motion for Approval of Attorneys’ Fees and Reimbursement Expenses (ECF 25, 26).

          The Court held a hearing on the Motion for Approval of the Agreement on April 22, 2019

(ECF 27). 1 A number of questions were satisfactorily answered by Plaintiffs’ counsel. Defense

counsel was present at the hearing and joins in Plaintiffs’ request for approval of the Agreement.

Defendant provided written notice of the proposed settlement in compliance with the Class




1
    The audio file of the hearing is available at ECF 28.
Action Fairness Act (ECF 31). The Court will now approve the settlement, grant a service

award, and approve attorneys’ fees and costs.

       The notice to the class, as allowed by the Court’s prior Order (ECF 23), did not result in

any objections to the settlement. According to Plaintiffs’ counsel, only two opt-outs have been

filed. (See ECF 25 at 7.) Neither of the opt-outs has, to date, filed his/her own lawsuit, at least

not in this Court.

       The overall record demonstrates that the settlement is fair and reasonable and that there is

no reason for the Court not to approve the Agreement. This is not a particularly large case either

as to the number of class members or the amount of settlement. The Court finds that the

settlement terms are clear and that the members of the class will be well served and rewarded in

appropriately proportional amounts to their injuries, after counsel fees and costs are awarded.

       On the subject of attorneys’ fees, the Court finds that Plaintiffs’ attorneys have performed

their tasks in a very satisfactory manner. There have not seemed to have been any legal

roadblocks to the pursuit of this case, and the settlement between the Settlement Class and

Defendant was reached fairly promptly after a short amount of discovery. There were no pretrial

motions filed by either party as to discovery.

       The Court is aware that Plaintiffs have requested attorneys’ fees in the amount of

$70,000.00, which reflects 35% of the total settlement amount. (See ECF 26 at 3.) Plaintiffs

have also supplied their “lodestar” calculations in the amount of $46,823.33. (Id. at 18.) The

hourly rates requested of $285.00 and $400.00 are very reasonable in the Philadelphia legal

marketplace, and the number of hours expended (157.50) in this case is also reasonable. (See

id.) In this case, the Court believes that the total amount of the settlement to be awarded to the

Settlement Class should be not less than 65%. Thus, the total sum of legal fees, administrative



                                                  2
fees, and the service fee should be limited to $70,000.00. This will result in legal fees being

awarded in the amount of $58,000.00, which is an appropriate premium on the lodestar in this

specific case. This was not a very complex case; it did not involve a great deal of time or extra

factors that would warrant higher attorneys’ fees. Although Plaintiffs’ counsel deserves a

premium on the actual lodestar, the overall facts of the case demonstrate that a $58,000.00 legal

fee is reasonable. The recommended “cross-check” between the percentage awarded and the

lodestar shows a very close relationship.

         As to the service award requested for the Class Representative, this Court agrees that

conceptually such an award is appropriate but concludes that it should be limited to $2,000.00.

The Court further finds that a maximum of $9,500.00 to be awarded for administrative expenses

is also reasonable and approved.

         The Court therefore enters the attached Order of Final Approval.

O:\CIVIL 18\18-561 Matthews v Biotelemetry\18cv561 Memo re Final Approval of Settlement.docx




                                                          3
